Citation Nr: 1725419	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  15-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION
	
The appellant is a Veteran who served on active duty from October 1954 to October 1956.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  


FINDING OF FACT

In correspondence received by VA in June 2017, prior to the promulgation of a decision in these matters, the Veteran expressed in writing his intent to withdraw his appeal seeking service connection for a back disability and a sleep disorder, to include as secondary to a back disability; there is no question of fact or law remaining in these matters for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims of service connection for a back disability and a sleep disorder, to include as secondary to a back disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on this issue is not necessary. 
Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In June 2017, VA received a signed written statement from the Veteran expressing his intent to withdraw his appeal seeking service connection for a back disability and a sleep disorder.  He stated:

I would like to request a "withdrawal" of my pending appeal for "back condition & sleep dysfunction", I no longer wish to proceed with this appeal.

In light of the foregoing, there are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeals seeking service connection for a back disability and a sleep disorder, to include as secondary to a back disability, are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


